Citation Nr: 1730627	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  05-23 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation higher than 10 percent for retropatellar pain syndrome of the right knee. 
 
2.  Entitlement to an evaluation higher than 10 percent for retropatellar pain syndrome of the left knee. 
 
3.  Entitlement to an evaluation higher than 10 percent for post-operative residuals, left malleolus (ankle) fracture, status post-open reduction and internal fixation.
 
4.  Entitlement to a compensable evaluation for left (minor) wrist strain prior to February 6, 2017, and greater than 10 percent since that date.

5.  Entitlement to an increased evaluation for cervical strain, currently rated at 10- percent disabling for the period prior to March 12, 2008 and at 20 percent since that date. 

6.  Entitlement to an increased evaluation for lumbar strain with degenerative changes of the thoracic spine, currently rated at 10- percent disabling for the period prior to February 21, 2012 and at 20 percent since that date.  

7.  Entitlement to a compensable evaluation for a scar, residual, right thumb laceration.


WITNESSES AT HEARING ON APPEAL

The Veteran, his daughter, and family friends


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had Honorable service on active duty from November 1990 to October 2003.  He also had a period of Other than Honorable active duty from June 1987 to October 1989. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas. 

In September 2008, the Veteran and several witnesses testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the testimony is in the claims file. 

This appeal has a long and complex procedural history.  It has previously been before the Board in various forms in December 2008 and March 2010.  The December 2008 decision and the March 2010 decision were each appealed to the United States Court of Appeals for Veterans Claims (Court), and were the subject of Joint Motion for Remands (JMR) in June 2009 and October 2010, respectively.  After the October 2010 JMR, the matter was then remanded by the Board in August 2011 in order to comply with the instructions of the JMR. 

The appeal was returned to the Board in September 2016.  On that occasion, the Board denied entitlement to an evaluation higher than 10 percent for right ilio-tibial band syndrome (ITBS); denied entitlement to a compensable evaluation for a left ankle surgical scar for the period prior to March 12, 2008 and entitlement to an evaluation in excess of 10 percent from that date; and denied entitlement to a compensable evaluation for tinea corporis and tinea cruris.  Those decisions are final, and will not be revisited at this time.  

In September 2016, the Board also remanded the issues of entitlement to increased ratings for the cervical spine, the lumbar spine, the left wrist, left ankle, and bilateral knee disabilities in order to comply with a recent Court decision; and remanded the issue of entitlement to an increased rating for the right thumb scar for additional development.  The case is now returned to the Board.

The Board notes that during the pendency of this appeal, by rating action dated in February 2017, the RO, in pertinent part, awarded an increased disability rating of 10 percent for the service-connected left (minor) wrist strain, effective as of February 6, 2017.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, the issue remains in appellate status.

Additionally, in March 2017, the Veteran's representative notified the Agency of Original Jurisdiction (AOJ) that he was withdrawing as counsel to the Veteran.  

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration, and to protect his right to due process of law.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

The Veteran is currently incarcerated in the state of Texas.  A review of the Veteran's electronic claims file shows that in April 2017, correspondence sent from the AOJ to the Veteran at the Joe F. Gurney Unit of the Texas Department of Criminal Justice in Palestine, Texas, was returned as undeliverable.  Correspondence, including the most recent Supplemental Statement of the Case dated in February 2017, was sent to this address.  It is unclear whether the Veteran actually received any of the notices sent by the AOJ, to include the February 2017 Supplemental Statement of the Case.  A subsequent electronic internet search reveals that the Veteran is currently incarcerated at the Nathaniel J. Neal Unit of the Texas Department of Criminal Justice in Amarillo, Texas.

As there is an indication that multiple notices may have been sent to an incorrect mailing address, the Board finds that this matter must be remanded so that the Veteran may be afforded opportunity to be notified of the status of his claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ shall take appropriate steps to verify that the Veteran is currently incarcerated at the Nathaniel J. Neal Unit of the Texas Department of Criminal Justice in Amarillo, Texas.  Efforts to confirm his current mailing address should be documented in the claims file.

2.  The AOJ shall then resend all notice letters to the Veteran at his verified address, to include a copy of the February 2017 Supplemental Statement of the Case, and all correspondence sent thereafter.

3.  The AOJ will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




